                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SALLY M. PERLOFF and        :
NEIL PERLOFF                :
               Plaintiffs,  :
                            :
    v.                      :                      CIVIL ACTION NO. 18-4808
                            :
TRANSAMERICA LIFE INSURANCE :
COMPANY,                    :
              Defendant.    :

                                           ORDER
       AND NOW, this 13th day of August 2019, upon consideration Defendant

Transamerica’s Motion to Dismiss [Doc. No. 4] and the response thereto, it is hereby

ORDERED that the motion is GRANTED in part and DENIED in part as follows:

   1. The motion is DENIED as to Plaintiff Sally Perloff’s breach of contract claim, which

       may proceed.

   2. The motion is GRANTED as to all other claims by both Plaintiffs, with prejudice.

   3. This case is DISMISSED as to Plaintiff Neil Perloff only.

   4. Transamerica shall file an answer to the remaining claim in the Complaint by September

       3, 2019.

       It is so ORDERED.

                                                   BY THE COURT:

                                                   /s/ Cynthia M. Rufe
                                                   _____________________
                                                   CYNTHIA M. RUFE, J.
